KAPLAN, Judge,
concurring in part and dissenting in part:
I join my brothers in their resolution of all issues in this appeal except as to Supplemental Assignment of Error IV. In this assignment of error, the appellant has claimed that the guilty finding as to Charge III and its Specification, alleging disobedience of her commander’s order “not to write any more cheeks,” must be set aside because the order was overly broad. I would dismiss this charge and specification, but for a different reason. The appellant was pending charges for writing checks with insufficient funds on 14 August 1995 when her commander ordered her to cease writing all checks. In effect, the order constituted an order to cease violating the law, i.e., Article 123a, UCMJ. Between 14 August and 27 September 1995, the appellant wrote additional checks with insufficient funds and was appropriately charged and convicted of those offenses. As our superior court has recognized, “[A] commander may not issue an order to obey the law and then punish the servicemember for both the substantive violation of the law and disobedience of the order.” United States v. Padgett, 48 M.J. 273, 278 (1998); see also United States v. Bratcher, 18 U.S.C.M.A. 125, 128, 39 C.M.R. 125, 128, 1969 WL 5928 (1969) (“[A]n order to obey the law can have no validity beyond the limit of the ultimate offense committed.”). I would set aside the findings of guilty as to Charge III and its Specification, reassess the sentence utilizing the criteria of United States v. Sales, 22 M.J. 305 (C.M.A.1986), and affirm the sentence as approved by the convening authority.